Order affirmed, with ten dollars costs and disbursements. Inasmuch as it is conceded that the contract has been signed and the work is in progress, and as the granting or denial of a temporary injunction is a matter of discretion, we have determined as an exercise of discretion on our part to affirm the order. Hubbs, P. J., Clark and Sears, JJ., concur; Crouch, J., concurs for affirmance, but is of opinion that the contract is illegal; Taylor, J., dissents and votes for reversal on the following ground: Considering the specifications furnished by the city of Buffalo and all the bids submitted thereunder, the contract awarded to the respondent Shaddock was not awarded to the lowest bidder, was not the result of real competitive bidding, and was illegal under section 50 of the Charter of the City of Buffalo.